Dear Commissioner Fowler:
We are in receipt of your request for an Attorney General's opinion regarding the applicability of the National Voter Registration Act ("NVRA") to automobile license/registration tags. Your letter states that on February 5, 1999, your agency received a written complaint from Mr. Spencer Livingston, representing the Association of Community Organizations for Reform Now, Inc. ("ACORN"), that the state has violated the NVRA by implementing a mail-in renewal form for auto registrations that does not offer the opportunity to register to vote.
Mr. Livingston notified your office pursuant to the NVRA,42 U.S.C. § 1973gg-9, "[t]hat the state has violated the NVRA by implementing a mail-in renewal form for auto registrations that does not offer the opportunity to register to vote." You seek an opinion on the following question:
      Does the opportunity to register to vote have to be made available at the time of renewal of automobile license tags under the provisions of the NVRA?
The NVRA, 42 U.S.C. § 1973gg-3, provides:
 SEC. 5 SIMULTANEOUS APPLICATION FOR VOTER REGISTRATION AND APPLICATION FOR MOTOR VEHICLE DRIVER'S LICENSE.
             (a) IN GENERAL. — (1) Each State motor vehicle  driver's license application (including any renewal application) submitted to the appropriate State motor vehicle authority under State law shall serve as an application for voter registration with respect to elections for Federal office unless the applicant fails to sign the voter registration application.
                         *  *  *  *  *  *
             (c) FORMS AND PROCEDURES. — (1) Each State shall include a voter registration application form for elections for Federal office as part of an application for a State motor vehicle driver's license.
                    *  *  *  *  *  *(Emphasis added).
42 U.S.C. § 1973gg-1 defines the term "motor vehicle driver's license" as follows:
 SEC. 3. DEFINITIONS.
      As used in this Act—
                         *  *  *  *  *  *
      (3) the term `motor vehicle driver's license' includes any  personal identification document issued by a State motor vehicle authority;
                         *  *  *  *  *  *(Emphasis added).
The form being challenged by ACORN is a vehicle registration form, not a "motor vehicle driver's license" and/or any personal
identification document issued by the Department of Motor Vehicle. Id. Stated another way, the challenged form is for the registration and/or licensing of a piece of property, i.e. an automobile, and not for the licensing of a person.
Your office sent the same inquiry to the Federal Election Commission ("FEC"), Office of Election Administration in Washington, D.C. The FEC informed you that they do not have the legal authority to interpret the NVRA or to determine what procedures may or may not meet the requirements of the NVRA and referred you to consult with the Louisiana Attorney General. Nevertheless, the FEC sent you information on this issue, including the Senate and House reports, the Joint Conference Committee report, and transcripts of testimony before the House Subcommittee on Elections dating back to 1989. Mr. Brian Hancock, Election Research Specialist with the FEC reported that "Through all of this testimony I found no instances of any individual or organization suggesting that the vehicle registration and licensing process be included with the driver's licensing process when providing voter registration services under what eventually became the National Voter Registration Act of 1993."
Further, the "FEC Guide to Implementing the NVRA; Chapter 2, Motor Voter Registration Provisions" states:
      The National Voter Registration Act requires that individuals be given an opportunity to register to vote (or to change their voter registration data) in elections for federal office when applying for or renewing a driver's license or other personal identification document issued by a State motor vehicle authority [Section 5(a) with Section 3(3)].
The language of the NVRA is clear. It defines motor vehicle driver's license as any personal identification document issued by a State motor vehicle authority. It is our opinion that a vehicle registration document is not a personal identification document but instead a property identification document. Therefore, it is our opinion that the NVRA requires only that individuals be given an opportunity to register to vote when applying for or renewing a motor vehicle driver's license, which does not include the registration/licensing (and any renewal) of an automobile.
If we can be of further assistance in this matter, please advise.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ____________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL:cwr
cc: Spencer Livingston, Esq. Mr. Brian Hancock, FEC
DATE ASSIGNED: FEBRUARY 24, 1999
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL